Citation Nr: 1717302	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-31 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to June 13, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1967, which included service in the Republic of Vietnam during the Vietnam Era.  For his service, he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

During the pendency of this appeal, the RO issued two subsequent rating decisions associated with this claim.  First, in a February 2011 rating decision, the RO granted an earlier effective date of July 16, 2009.  Then, in a July 2015 rating decision, the RO granted a higher disability rating of 100 percent effective June 13, 2014, but continued the 50 percent disability rating prior to June 13, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit has been awarded).

The Board notes that in July 2014 the Veteran filed a formal claim for a total disability rating based on individual unemployability (TDIU) associated with his service-connected PTSD.  As the RO has yet to adjudicate the claim for TDIU, the Board is without jurisdiction to address it on the merits herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record shows the Veteran had occupational and social impairment in most areas manifested by near continuous panic and depression affecting the ability to function appropriately and effectively, impaired impulse control, and difficulty adapting to stressful circumstances, prior to June 13, 2014.



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD prior to June 13, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board recognizes the VA has a duty to notify and assist a veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  However, as in this instance, when a veteran fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  

II. Laws and Regulations

Disability evaluations are governed by the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), wherein separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 4.27.  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with the criteria listed in the Rating Schedule, which is based upon the average impairment of earning capacity resulting from the service-connected disability and its residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

When a question arises as to which two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is to be assigned.  Id.  Any reasonable doubt regarding the degree of disability is resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

In this instance, the applicable rating code is Diagnostic Code 9411, which is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130.  Under Diagnostic Code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; interest inability to perform activities of fail living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. 
Consideration is given to the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013) (holding that symptomatology is not a secondary consideration at the 70 percent level); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (holding that the psychiatric symptoms listed in the rating criteria are not exhaustive, but are examples of typical symptoms for the listed disability rating).  To that end, a disability rating is assigned based on all the evidence of record that bears on the veteran's occupational and social impairment, rather than solely on an examiner's assessment of his disability level at the time of examination.  38 C.F.R. § 4.126.  

Effective August 4, 2014, the VA promulgated an interim final rule amending the Rating Schedule dealing with mental disorders to replace references to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV) with the updated American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014); see also 80 Fed. Reg. 14,308 (March 19, 2015).  This rule expressly provides that its provisions do not apply to claims that have been certified to the Board or were pending before the VA prior to August 4, 2014.  As this appeal stems from an October 2010 rating decision, DSM IV is applicable.

While the use of Global Assessment of Functioning (GAF) scale has been discontinued under DSM 5, because the Veteran's case is governed by DSM IV, the Board will consider them.  In doing so, the Board is mindful of the fact that although a medical professional's assignation of a GAF score may be probative evidence of the veteran's degree of disability, it is not determinative of the disability rating to be assigned.  See VAOPGCPREC 10-95 (March 31, 1995).  

In application, GAF scale ranges from zero to 100, and reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See DSM IV.  A GAF score of 80 to 71 indicates that if symptoms are present, they are transient and expectable reactions to psychological stressors, and there is no more than slight impairment in social, occupational, or school functioning; 70 to 61 indicates there are some mild symptoms or some difficulty in social, occupation, or school functioning, but generally function pretty well, and has some meaningful interpersonal relationships; 60 to 51 indicates there are moderate symptoms, or moderate difficulty in social, occupation, or school functioning; 50 to 41 indicates there are serious symptoms, or serious impairment in either social, occupation, or school functioning; and 40 to 31 indicates some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood.

As this is appeal originated from a disagreement with the initial disability rating, the evidence to be considered is not limited to the current severity of the disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  In fact, due to the July 2015 rating decision, the Board's focus is on the severity of the Veteran's disability prior to June 13, 2014.  In considering the pertinent evidence, it is possible for a veteran to be awarded separate disability ratings for distinct periods based on the facts of the case; this concept is known as the "staging" of ratings.  Id. at 126-27.  

III. Analysis

The Veteran contends that he is entitled to a disability rating in excess of 50 percent prior to June 13, 2014.  See December 2015 Statement in Support of Claim.  

More specifically, the Veteran asserts that he began exhibiting PTSD symptoms since his return from service in the Republic of Vietnam.  See October 2009 Statement in Support of Claim.  Since his return from Vietnam,  his family members have noticed a change in his behavior.  In particular, he recalled an incident with his former brother-in-law.  The Veteran remembered they were just sitting around their dining room table and talking, when he suddenly leapt across the table and grabbed him around the neck with his hands for no apparent reason.  As a result of this incident, he stated he lost his brother-in-law's friendship.  Eventually, his wife divorced him, and now his current girlfriend has given him an ultimatum to seek treatment for his behavior or their relationship will be over. 

In a July 2015 statement from the Veteran's live-in girlfriend,  she stated that she has known the Veteran for 31 years and has lived with him for the past 18 years.  See July 2015 Buddy Statement from I.Z.  During the time they have lived together, she has observed his extreme off and on behavior.  She described that he has nightmares several times per week, where he screams, kicks, yells, and sweats profusely; he angers quickly and can remain angry for long periods of time; has trouble concentrating and forgets simple things like places, keys, names, and dates; experiences panic attacks three to four times per week, which has led to emergency room visits; and he has trouble sleeping through the night, getting only between three to four hours.  She explained the Veteran has exhibited these behaviors the entire 31 years she has known him.  She relayed his behavior has put a serious strain on their relationship at times. 

The Veteran has sought treatment with the VA for his PTSD.  Between July and October 2009, he consistently reported feeling depressed and anxious.  See July 2009 VA Primary Care Note Patient Health Questionnaire (Veteran reported feeling bad about himself, that he was a failure, that he was letting his family down, and feeling down or hopeless nearly every day).  He reported that he experienced heart attack-like panic attacks, which consisted of sobbing, chest pain, and heart palpitations.  The Veteran reported emotional numbing, withdrawal from loved ones, and loss of interest in everyday activities.  See August 2009 VA Mental Health Inpatient Note.  He stated he has had anger management issues and attempted to avoid situations that made him angry.  In fact, he admitted that he expended a good deal of energy avoiding places and people.  He indicated that he was sleeping poorly and experienced frequent distressing nightmares and flashbacks.  He stated he had trouble concentrating nearly every day.  He reported that often he has significant enough changes in his speaking and movement that other people have noticed them.  See July 2009 VA Primary Care Note Patient Health Questionnaire.  During this time, his GAF scores ranged from 50 to 55.

Following a July 2009 VA Psychology Inpatient Consult, the psychologist noted the Veteran's speech was logical and coherent with a normal rate, rhythm, and volume; his eye contact was fair; and, his thought processes were within normal limits.  However, the psychologist found he had moderate short term memory problems; he exhibited emotional withdrawal, interpersonal distancing, and social withdrawal; his concentration was within normal limits until he became anxious; his affect was blunted and visibly anxious; his mood was anxious, depressed, angry, irritable, and agitated; he demonstrated mood swings; and, although his insight and judgment was intact, he demonstrated impulsive responding. 

Consequently, in July 2009, the Veteran was prescribed medication for anxiety.  See September 2009 VA Psychiatry Note.  Despite the medication, he continued to report having panic attacks a few times per month, during which he experiences chest tightness, shortness of breath, sweatiness, and gastrointestinal side effects.  Id. He continued to report feeling depressed and experiencing hypervigilance, some nightmares, and intrusive thoughts related to his PTSD.  By October 2009, the Veteran was prescribed medication for his mood and sleep.  See October 2009 VA Primary Care Note.  

One year later, at a July 2010 psychiatric appointment, Veteran described feeling very anxious in the past three weeks.  See July 2010 VA Psychiatry Note.  He reported getting fidgety and irritated when people asked him questions at work.  He stated his mood has been significantly less than normal.  Although he has been able to enjoy spending time with his girlfriend and family, he has had decreased appetite, low energy, and no interest in doing new things.  He has continued to have very vivid dreams, and wakes up to his own voice.  He complained of occasional palpitations and an uneasy feeling because he fears that he will have another panic attack.  He indicated that he has been having memory problems, such as not being able to remember names and details of people he meets.  

At that time, the psychiatrist noted the Veteran was only taking medication for mood, and prescribed medication for anxiety.  Further, the psychiatrist noted he was casually dressed with good hygiene and grooming; his speech was of a normal rate, volume and tone; his mood was nervous; his affect with restricted and congruent with his mood, ranging from calm to anxious; his thought processes were goal-oriented with thought content that was neither delusional nor paranoid; he provided no indications of hallucinations; his insight and judgment were good.  Notably, the psychiatrist indicated the Veteran had delayed recall and most likely had short term memory difficulties related to anxiety and PTSD.

A month thereafter, the Veteran was afforded a VA examination in connection with this claim.  See August 2010 VA Examination Report.  At the August 2010 VA examination, he recounted that after he returned from Vietnam his family began to notice changes in him.  He described that he would just go into his bedroom and isolate himself.  He stated that he began drinking more and more.  Eventually, his wife divorced him because she could not stand his behavior, and his children no longer wanted to spend time with him. 

Even to that day, the Veteran reported continued isolation.  He indicated that it takes him a long time to work up the courage to go out and be around people even to do things like get a haircut.  He stated that he continues to have a lot of dreams about firefights.  The Veteran explained he was working part-time in security, but used to work for the U.S. Department of Treasury security force.  While he was working at the U.S. Department of Treasury, he had problems getting along with his supervisors.  Additionally, his drinking caused him to run late for work or miss time from work.  He described that he gets into frequent verbal confrontations, which at times can be uncontrollable.  However, he has been taking medication lately that "makes it slower to get to that point."

The VA examiner recorded the Veteran's appearance, grooming, and psychomotor skills were all within normal limits; there was no impairment of his thought processes or communication; there were no indications of delusions or hallucinations; his behavior was appropriate; there were no indications of suicidal or homicidal ideation; he was able to maintain his personal hygiene and daily living activities; there appeared to be no memory loss or impairment; there were no indications of obsessive or ritualistic behavior, which interfered with routine activities; his speech was within normal limits; and, there were no indications of impaired impulse control. 
However, the VA examiner found the Veteran did experience regular panic attacks, treatment for which is noted among his VA treatment records; had depression and anxiety, which were more likely than not secondary to his PTSD; and, had sleep impairment, which negatively impacted his mood, quality of life, and social functioning. 

Although the Veteran did not have any impairment with respect to activities of daily living, routine responsibilities, or schooling, the VA examiner concluded that his impairment with respect to employment was mild to moderate; family role was moderate to severe; physical health was mild; relationships was mild to severe; leisure activities were moderate; and quality of life was moderate to severe.  These observations led the VA examiner to indicate a GAF score of 52. 

By 2012, the Veteran's PTSD symptoms generally appear to have improved.  During this time, he consistently carried diagnoses for panic disorder, social anxiety, depressive disorder along with is PTSD.  Geriatric Psychiatry Notes from March 2012 to October 2012 indicate each time the Veteran met with the psychiatrist he presented with a pleasant and cooperative appearance and attitude; his cognitive function was good; his thought processes were goal-oriented with thought content that was neither delusional nor paranoid; he provided no indications of hallucinations; his insight and judgment were good; his speech was within normal limits; and his affect was calm even though it was below the normal limits.  His GAF scores ranged from 80-84.  

The Veteran reported having some trouble with his memory over the past several years, to include difficulty remembering names.  He indicated his memory problem seems to have worsened over the past year.  He stated he continued to have nightmares several times per week and he continued to sleep between three and four hours per night.  Cf. March 2012 VA Geriatric Psychiatry Note (Veteran reported nightly nightmares, and feeling jittery when he awakens); see also June 2012 VA Geriatric Psychiatry Note (the Veteran explained that although he had been prescribed medication for his nightmares, he had not taken them because there was some confusion about what it was prescribed for); October 2012 VA Geriatric Psychiatry Note (the Veteran reported experiencing nightmares several times per week, but reported they were less intense and less frequent because of the medication).  He described that his mood was normal about 70 percent of the time, but he still experienced moderate anxiety.  He was still taking medication for his mood and anxiety.   He described his energy and interest levels as low.  In October 2012, he indicated he has had some conflict with his girlfriend.  See October 2012 VA Geriatric Psychiatry Note.

In 2013, the Veteran's PTSD symptoms appear to have remained on par with his symptoms in 2012.  During this time, he consistently carried diagnoses for panic disorder, social anxiety, depressive disorder along with his PTSD.  VA Geriatric Psychiatry Notes from January 2013 to November 2013 indicate each time the Veteran met with the psychiatrist he presented with a pleasant and cooperative appearance and attitude; his cognitive function was good; his thought processes were goal-oriented with thought content that was neither delusional nor paranoid; he provided no indications of hallucinations; his insight and judgment were good; his speech was within normal limits; and his affect was calm even though it was below the normal limits.  Cf. September 2013 VA Geriatric Psychiatry Note (noted the Veteran's speech was spontaneous, but within normal limits).  His GAF scores ranged from 75 to 90.  

The Veteran reported that his mood has been good between 50 to 70 percent of the time in the past month. His nightmares/dreams still occurred about two to three times per week and his sleeping has been variable at best.  See September 2013 VA Geriatric Psychiatry Note (noted the Veteran reported sometimes questioning whether he was alive or dead after waking up from a nightmare/dream).  His overall energy and interest levels vacillated between mildly low and pretty good.  He continued to attend weekly group sessions for PTSD as well as occasional individual counseling.  Although he still felt anxiety around other people, he denied having any panic attacks.  He was taking the prescribed medication for his mood and anxiety on a daily basis, which seemed to be helping.  He still resided with his girlfriend, but he had limited contact with his adult children.  

In assessing the evidence of record, the Board acknowledges the Veteran and his girlfriend are competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  To that extent, the Board finds the Veteran's and his girlfriend's lay statements regarding his PTSD symptoms competent, credible, and probative.  

However, as they relate to a clinical assessment of occupational and social impairment, the Board is unable to accord their lay statements any probative weight because neither is competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr, supra. 

In that regard, the Board finds the only competent evidence of record are the Veteran's VA treatment records and August 2010 VA Examination Report.  However, in assessing what probative weight is to be assigned each of his VA treatment records, the Board must be cognizant of the fact that a higher disability rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Consequently, while the VA treatment records seemingly indicate the Veteran's PTSD symptoms began improving in 2012 and continued to improve into 2013, because he was prescribed medication for mood, anxiety, and nightmares and appears to have been complaint with his medication management the Board is cautious about according the treatment records between 2012 and 2013 any significant probative weight. 

As a result, with regards to a clinical assessment of occupational and social impairment, the Board finds the VA treatment records from 2009 and 2010, and the August 2010 VA Examination Report to be the most probative evidence of record.  

As noted above, in 2009, the Veteran's GAF scores consistently ranged from 50 to 55, indicating he vacillated between moderate to serious symptoms.  The GAF score of 52 indicated by the August 2010 VA examiner falls within the midline of these GAF scores.  The severity suggested by the GAF scores is consistent with the lay statements of the Veteran and his girlfriend.  Significantly, the evidence of record from 2009, and to a lesser extent from 2010, establish that he had occupational and social impairment manifested by near continuous panic and depression affecting the ability to function appropriately and effectively, impaired impulse control, and difficulty adapting to stressful circumstances.  Further, the evidence of record suggests an inability to maintain effective relationships in occupational and social settings.  

Unlike his June 2014 and November 2014 VA examinations, which warranted a 100 percent disability rating, the Veteran did not demonstrate persistent danger of hurting himself or others, persistent delusions or hallucinations, neglect of personal appearance and hygiene, or an intermittent inability to perform daily living activities prior to June 13, 2014.  See July 2015 Rating Decision; June 2014 VA Examination Report; November 2014 VA Examination Report.  Moreover, the Veteran has not identified any other symptoms of similar severity, frequency, and duration that establish total occupational and social impairment warranting a 100 percent disability rating prior to June 13, 2014.  See Vazquez-Claudio, supra.  

Accordingly, the Board finds the preponderance of the evidence shows the Veteran's PTSD symptoms more nearly approximated a disability rating of 70 percent prior to June 13, 2014.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  










ORDER

An increased disability rating of 70 percent, but no higher, is granted prior to June 13, 2014.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


